Citation Nr: 0308270	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  02-07 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial compensable rating from April 27, 
1976 to October 16, 1990 for retinitis pigmentosa.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to April 
1976.

This matter comes before the Board on appeal from a January 
1998 rating decision by the Department of Veterans Affairs 
(VA) regional office (RO) in Albuquerque, New Mexico.

Historically, the veteran initially filed a claim for service 
connection for loss of vision in May 1976.  By rating 
decision in May 1976, the claim was denied.  The veteran did 
not appeal.  In September 1997, the veteran filed a request 
to reopen the claim for service connection for loss of vision 
based on new and material evidence.  The RO denied her 
request by rating decision in January 1998 and the veteran 
filed an appeal.  The Board reviewed the appeal and reopened 
the claim in November 1999, finding that new and material 
evidence had been submitted.  The Board remanded the appeal 
to the RO for further evidentiary development.  The RO 
accomplished the requested development and granted service 
connection for retinitis pigmentosa, effective September 17, 
1997.  The appeal went before the Board again in May 2001, at 
which time, the Board found that the veteran's claim for 
service connection for retinitis pigmentosa, formerly claimed 
as loss of vision, had remained open from the date of her 
original claim for service connection in May 1976.  In 
accordance with Fenderson v. West, 12 Vet. App. 119 (1999), 
the issue in this case has been rephrased to reflect that the 
veteran is appealing the initial evaluation assigned for her 
retinitis pigmentosa.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish her claim; all reasonable development necessary for 
the disposition of the instant case has been completed.

2.   The evidence submitted in support of this claim does not 
show active pathology of retinitis pigmentosa from April 27, 
1976 to October 16, 1990.



CONCLUSION OF LAW

The schedular criteria for an evaluation of 10 percent for 
retinitis pigmentosa have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.31, Part 4, 
§ 4.84, Diagnostic Code 6006 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Veterans Claims Assistance Act of 2000 (hereafter VCAA), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002), was recently enacted.  The VCAA contains 
extensive provisions modifying the adjudication of all 
pending claims.  See Karnas v. Derwinski , 1 Vet. App. 308 
(1991); VAOPGCPREC 11-00.  Among other things, the new law 
imposes on VA expanded duties to assist and notify a claimant 
seeking VA benefits.  VA issued regulations to implement the 
VCAA in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations state that the provisions 
merely implement the VCAA and do not provide any additional 
rights.  66 Fed. Reg. at 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  That is, by way of the 
April 2002 decision by a Decision Review Officer (DRO) and 
the May 2002 Statement of the Case (SOC), the RO provided the 
veteran with the applicable law and regulations and gave 
notice as to the evidence generally needed to substantiate 
her claim.  The veteran was afforded thorough VA examinations 
in July 1976 and December 1999.  A Board letter to the 
veteran, dated in March 2003 advised her of what the 
responsibilities of the VA and the veteran are in developing 
the record.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The letter also advised her that evidence needed to 
substantiate her claim for a compensable rating for retinitis 
pigmentosa would be evidence that tended to show that she met 
the rating criteria for the pertinent times.  The veteran has 
indicated by letter dated in March 2003, that she has no 
further evidence to add in this matter.  Review of the record 
does not suggest the existence of any outstanding Federal 
government record or any other records that could 
substantiate her claim.  

Accordingly, with respect to the duty to assist, the Board 
finds that the evidence of record, which includes VA and 
private medical records, is sufficient to dispose of the 
issue on appeal.  Since the RO has also provided all required 
notice and assistance to the veteran, the Board finds that 
there is no prejudice in proceeding with the claim at this 
time.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Disability ratings are based on schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the current level of disability.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  To determine the current level of 
impairment, the disability must be evaluated in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  The determination of whether an 
increased evaluation is warranted is based on review of the 
entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the 
claim is denied; if the evidence is in support of the claim, 
it is allowed.  Id.  

When a question arises as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise the lower rating will be 
assigned. 38 C.F.R. §§ 4.3, 4.7 (2002).

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (2002).  

The veteran's service connected retinitis pigmentosa has been 
evaluated under 38 C.F.R. § 4.84a, Diagnostic Code 6006 
(Retinitis).  Under Diagnostic Code 6006, retinitis in 
chronic form is to be rated from 10 percent to 100 percent 
for impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  
The minimum rating during active pathology is 10 percent.    

Service medical records reflect that the veteran underwent a 
WAC enlistment examination in February 1975.  Examination 
indicated uncorrected visual defects.  Visual acuity in the 
right eye was 20/25 and in the left eye was 20/20.  The 
veteran underwent a consultation at a service Ophthalmology 
Clinic in June 1975.  She complained of intermittent blurring 
of vision with appearance of spots in front of her eyes for 
three weeks duration.  She also reported noticing some light 
flashes or rapid eye movement.  The examination demonstrated 
20/20 visual acuity bilaterally.  Cycloplegia was noted; the 
retina was neutral.  A few spots of pigment were seen; there 
was no lattice.  The impression was a normal examination.  In 
October 1975, the veteran reported occasional blurred vision, 
usually beginning in the morning and going way with rest.  
Examination showed her extraocular muscles were intact and 
fundi discs were sharp.  The veteran underwent a separation 
physical examination in April 1976.  Visual acuity was 20/20 
in both eyes.  The Report of Medical History shows no defects 
or diagnoses pertaining to the eyes or visual acuity.

 Post-service, the veteran underwent a VA compensation and 
pension (C&P) in July 1976.  The veteran reported ocular 
blurry vision in service.  She denied any history of eye 
injury or eye inflammation.  Physical examination 
demonstrated visual acuity of 20/15 in both eyes without 
correction.  The lids and conjunctiva were negative.  Pupils 
reacted normally.  Near point of convergence was normal.  
Ocular tension was 17.5 "Shiotz" in both eyes.  Fundi and 
media were clear.  Optic disc and retina were within normal 
limits.  Cornea was negative.  The diagnosis was no eye 
disease found.

In October 1990, M.T.C., M.D., reported that he had seen the 
veteran in September 1990 for complaints of decreased 
peripheral vision for the past two or three years.  She also 
complained of difficulty seeing in the dark.  She reported 
that she has a brother who has retinal problems.  Physical 
examination indicated visual acuity was 20/30 in both eyes.  
Slit lamp examination showed trace to 1+ cells in the 
anterior vitreous of each eye.  Tension by applanation was 14 
bilaterally.  The fundus examination revealed possible cystic 
changes in the fovea in both eyes.  There was moderate 
pigment migration in the periphery of both eyes.  The 
vascular system was also moderately attenuated bilaterally.  
Intravenous fluorescein angiogram was interpreted to show 1-
2+ cystoid macular edema in both eyes.  Dr. C. disclosed that 
on the veteran's initial visit in September, she appeared to 
have retinitis pigmentosa.  A Humphrey visual field showed 
severe constriction of her peripheral visual field.

By letter to the veteran, Dr. C. confirmed that she had 
severe visual field loss from retinitis pigmentosa.  He 
indicated that the standard Humphrey visual field showed that 
her visual field was approximately 10 to 12 degrees in both 
eyes and she, consequently, met the criteria for legal 
blindness.

In December 1997, Dr. C. wrote a statement indicating that he 
had reviewed the June 1975 ophthalmology consultation 
concerning the veteran's eye complaints.  Dr. C. noted that 
the consulting physician wrote that he saw a few spots of 
pigment granules within the vitreous base.  Dr. C. opined 
that if these pigment granules were within the retina, then 
that would indeed be signs of developing retinitis pigmentosa 
at that time.


II.  Analysis

Pathology, in the context of Diagnostic Code 6006 is defined 
as "the structural and functional manifestations of 
disease."  Dorland's Illustrated Medical Dictionary, 29th 
Edition (2000).  The Board must point out initially that the 
veteran was advised of the applicable rating criteria and she 
was advised that the evidence needed in her case would tend 
to show that she met the rating criteria.  The veteran 
replied to these advisements, responding that she had no 
further evidence to submit.  Consequently, there is a gap of 
14 years between the VA examination and the diagnosis of 
retinitis pigmentosa in 1990.  A review of the record shows 
that the veteran did not manifest any structural 
manifestations of the retinitis pigmentosa in 1975 when 
examined in service or in 1976 when examined by the VA.  Both 
examining physicians found a normal examination without 
evidence of eye disease.  With regard to functional 
manifestations, there is no record of complaint or findings 
pertaining to the loss of peripheral field of vision prior to 
October 1990.  The Board notes that the veteran reported a 
medical history to Dr. C. in September 1990 that she had 
experienced decreased peripheral vision for the past two or 
three years.  However, her report of what occurred two or 
three years before is insufficient to rate her service-
connected retinitis pigmentosa, since there were no 
contemporaneous findings or a diagnosis.  In this regard, it 
is held that evidence which is simply information recorded by 
a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute "competent 
medical evidence."  Leshore v. Brown, 8 Vet. App. 406, 409 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993); see 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

The veteran argues that since service connection was granted 
based on Dr. C's opinion, "if these pigment granules were 
within the retina, then I believe that would indeed be signs 
(of)...developing retinitis pigmentosa at that time."  The 
Board does not find Dr. C's opinion sufficiently probative to 
be determinative on the issue of whether there was active 
pathology of the disease in service.  It is apparent from his 
opinion that it is unknown to him, having reviewed only the 
consultation report, whether the pigment granules were 
actually within the retina at that time, and his opinion is 
based on speculation.  However, the service physician was 
able to make that determination in the 1975-76 timeframe 
because he actually examined the veteran himself and found no 
active disease.  Accordingly, the Board must conclude that 
the objective evidence available in this case simply does not 
support a compensable rating.  In these circumstances, where 
the clear weight of the most probative evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002).

 
ORDER

A compensable rating for retinitis pigmentosa from April 27, 
1976 to October 16, 1990 is denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

